BEAUCHAMP, Judge.
Appellant was assessed a fine of $100.00 for transporting beer in a dry area.
The complaint and information in this case allege that: “Jessie Osegeda Montez did then and there unlawfully Transporting Beer in a dry area, against the peace and dignity of the state.”
Of this complaint the state’s attorney in his brief, has said: “The complaint and information are both hopelessly inadequate to charge any offense. It is respectfully recommended that a *301reversal of this conviction be had and that the prosecution be ordered dismissed.” We concur in this statement.
The judgment of the trial court is reversed and the prosecution ordered dismissed.